DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1, 11, 18-23, 26-27, 30 in the reply filed on 05/02/2021 is acknowledged.  The traversal is on the ground(s) that all grouped species are all related to wireless motion monitoring.  This is not found persuasive because said grouped species are differently correspond to respective aspects or embodiments of said wireless monitoring system.  The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 18-23, 26-27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollakata et al. (US2016/0054804) in view of Wang et al. (“E-eyes: Device-free Location-oriented Activity Identification Using Fine-grained WiFi Signatures”).
To claim 1, Gollakata teach a system for collaborative wireless motion monitoring (Figs. 8-9), comprising: 
a set of Type 1 devices (transmitter) each of which is a heterogeneous wireless device in a venue (paragraph 0036); 
a set of Type 2 devices (receiver) that are wirelessly interconnected (paragraph 0036), wherein 
each Type 2 device is a heterogeneous wireless device in the venue, each Type 2 device is interconnected wirelessly with a respective set of at least one other Type 2 device in the venue (obviously interconnected), each Type 2 device is associated with a respective subset of Type 1 devices in the venue (Fig. 9, paragraphs 0023, 0087, 0105, different wireless devices as transmitters and receivers)
each Type 2 device is configured for: 
asynchronously receiving (paragraph 0085, signals become asynchronous due to multipath effect), from each of the respective subset of Type 1 devices associated with the Type 2 device, a respective wireless signal through a respective wireless multipath channel impacted by a motion of an object in the venue (paragraphs 0024, 0045-0047), 
asynchronously receiving (paragraph 0085, signals become asynchronous due to multipath effect), from each of a subset of the respective set of at least one other Type 2 device interconnected wirelessly with the Type 2 device, a 
obtaining a set of asynchronous time series of channel information (CI) associated with the Type 2 device, wherein each asynchronous time series of CI (ATSCI) is associated with a respective wireless multipath channel and is obtained based on the asynchronously received respective wireless signal (paragraphs 0050-0078, 0085); and 
a processor configured for monitoring the motion of the object in the venue based on the set of ATSCI associated with each Type 2 device (Figs. 4, 6, paragraphs 0071-0078).
Despite of obvious teaching of set of Type 1 devices and set of Type 2 devices being interconnected wirelessly in Gollakata (Fig. 1, paragraphs 0026-0029, device 110 may receive signals from devices 105a-c), Wang further clarifies such obviousness.
	Wang teach a system performs device-free location-oriented activity identification at home through the collaborative use of existing WiFi access points and WiFi devices (page 617 abstract), wherein a plurality of heterogeneous devices with WiFi transceivers are interconnected and arranged in different locations of an multipath environment (pages 617-618, 1. Introduction), and different time-series measurements over different subcarriers are collected over different links from different devices to build activities and/or non-activities profiles and/or to identify activities in same or different locations (pages 619-627).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wang into the system of 

To claim 27, Gollakata and Wang teach a method of a collaborative wireless motion monitoring system, comprising: 	interconnecting wirelessly a set of Type 2 devices in a venue, wherein: each Type 2 device is a heterogeneous wireless device in the venue, each Type 2 device is interconnected wirelessly with a respective set of at least one other Type 2 device in the venue, each Type 2 device is associated with a respective set of Type 1 devices in the venue, and each Type 1 device is a heterogeneous wireless device in the venue; for each Type 2 device: asynchronously receiving, from each of the respective set of Type 1 devices associated with the Type 2 device, a respective wireless signal through a respective wireless multipath channel impacted by a motion of an object in the venue, asynchronously receiving, from each of a subset of the respective set of at least one other Type 2 device interconnected wirelessly with the Type 2 device, a respective wireless signal through a respective wireless multipath channel impacted by the motion of the object in the venue, and obtaining a set of asynchronous time series of channel information (CI) associated with the Type 2 device, wherein each asynchronous time series of CI (ATSCI) is associated with a respective wireless multipath channel and is obtained based on the asynchronously received respective wireless signal; and monitoring the motion of the object in the venue based on the set of ATSCI associated with each Type 2 device (as explained in response to claim 1 above).

To claim 30, Gollakata and Wang teach a method of a collaborative wireless motion monitoring system, comprising: 	interconnecting wirelessly a set of Type 2 devices in a venue, wherein: 





To claim 11, Gollakata and Wang teach claim 1. 
Gollakata teach wherein the processor is further configured for: computing a set of asynchronous time series of motion statistics (ATSMS) based on the set of ATSCI, wherein each ATSMS is computed based on a respective ATSCI associated with a device-pair comprising a Type 2 

To claim 18, Gollakata and Wang teach claim 11.
Wang teach wherein each motion statistics (MS) of an ATSMS comprises at least one of: a similarity measure between two CI, a distance measure between two CI, a correlation of two CI, motion detection statistics, motion identification statistics, event occurrence, or event statistics (page 617, 1. Introduction).

To claim 19, Gollakata and Wang teach claim 11.
Gollakata and Wang teach wherein the processor is further configured for: for each device-pair comprising a 1-2 device-pair of associated Type 1 device and Type 2 device or a 2-2 device-pair of two interconnected Type 2 devices: computing an ATSMS based on a respective ATSCI associated with the device-pair, and applying a respective first processing to the ATSMS with respective parameters; for each device-pair associated with each Type 2 device: computing an asynchronous time series of intermediate statistics (ATSIS) for the device-pair based on all ATSMS associated with all device-pairs associated with the Type 2 device, and applying a respective second processing to the ATSIS with respective parameters; associating, based on the ATSIS computed for all device-pairs comprising the 1-2 device-pair and the 2-2 device-pair, the object and its motion to at least one of: a respective Type 2 device or a Type 1 device; and monitoring the motion of the object based on at least one of: the associated Type 2 device, the associated Type 1 device, a device-pair comprising the associated Type 2 device, or a device-pair comprising the associated Type 1 device (Fig. 9 and related disclosure of Gollakata, plurality of 

To claim 20, Gollakata and Wang teach claim 19.
Gollakata and Wang teach wherein each intermediate statistics (IS) of an ATSIS is different from a motion statistics (MS) of an ATSMS and comprises at least one of: 	a function of a MS of an ATSMS, a function of more than one MS of an ATSMS, a function of more than one MS of more than one ATSMS, a moving average, a weighted average, an arithmetic mean, a geometric mean, a harmonic mean, a trimmed mean, a center, a centroid, a mean, a mode, a median, a percentile, a filtering, a derivative, a transform, a thresholding, a projection, a decomposition, a component, a feature extraction, a maximization, a minimization, a likelihood, a maximum likelihood, a quantization, a vector quantization, a clustering, a merging, a splitting, a similarity measure between two CI, a distance measure between two CI, a correlation of two CI, motion detection statistics, motion identification statistics, event occurrence, or event statistics (paragraphs 0041-0043 of Gollakata).

To claim 21, Gollakata and Wang teach claim 19.
Gollakata and Wang teach wherein computing the ATSIS for all device-pairs associated with the Type 2 device comprises computing each intermediate statistics (IS) of the ATSIS based on at least one of: 		a sum of motion statistics (MS) associated with all device-pairs associated with the Type 2 device; a weighted sum of MS associated with all device-pairs associated with the Type 2 device; a feature of each MS associated with all device-pairs associated with the Type 

To claim 22, Gollakata and Wang teach claim 19.
Gollakata and Wang teach wherein the object and its motion are associated to a Type 2 device based on: comparing intermediate statistics (IS) associated with 2-2 device-pairs with a first threshold; comparing IS associated with 1-2 device-pairs with a second threshold; and identifying the Type 2 device associated to the object and its motion as a Type 2 device associated with at least one of: a 2-2 device-pair that comprises the Type 2 device and is associated with an IS exceeding the first threshold, or a 1-2 device-pair that comprises the Type 2 device and is associated with an IS exceeding the second threshold (pages 621-622 of Wang, 4. Activity Identification).

To claim 23, Gollakata and Wang teach claim 19.
Gollakata and Wang teach wherein the object and its motion are associated to a Type 1 device associated with a Type 2 device based on: comparing intermediate statistics (IS) associated with 2-2 device-pairs with a first threshold; identifying the Type 2 device as a Type 2 device associated with a 2-2 device-pair that comprises the Type 2 device and has an associated IS less than the first threshold; comparing IS associated with 1-2 device-pairs with a second threshold; identifying all 1-2 device-pairs that comprise the Type 2 device and have an associated IS exceeding the second threshold; and identifying the Type 1 device as a Type 1 device whose 1-2 device-pair has an associated IS being maximum among all 1-2 device-pairs comprising the Type 2 device (pages 620-622 of Wang, 3.3 System Overview to 4.3 Walking Activity Tracking).

To claim 26, Gollakata and Wang teach claim 1.
Gollakata and Wang teach wherein: the channel information (CI) comprises at least one of: channel state information (CSI), channel impulse response (CIR), channel frequency response (CFR), received signal strength index (RSSI), or signal amplitude (paragraphs 0008, 0027 of Gollakata); 	the wireless signal comprises at least one of: a pinging signal, sounding signal, beacon signal, pilot signal, probe signal, handshake signal, acknowledgement signal, synchronization signal, enquiry signal, standard compliant signal, standard frame, line-of-sight (LOS) component signal, non-LOS component signal, a plurality of signals, or a series of signals (paragraphs 0013, 0028 of Gollakata); and 	an ATSCI, associated with a particular Type 2 device and another device, is obtained at a layer of the particular Type 2 device and by an application comprising at least one of: a firmware, driver, software, or downloadable app (paragraph 0089 of Gollakata).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669

/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        May 8, 2021